Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.	This Office Action is an answer to an amendment received on 7/29/2021.
2.	Claims 1-2, and 6-23 are pending, wherein independent claim 1 is amended; claims 16-23 are new.
Foreign Priority
3.	Applicant claims an EPO priority of 1/24/2019; it is accepted.
Response
4.	The examiner withdraws 35 USC 103 rejections (4/29/2021) based on Charbonnier et al., in view of Pouzolz due to above amendment.
Reason for allowance
5.	While the closest art of record of Charbonnier et al., in view of Pouzolz suggest claimed features for operating a display system that comprises a control unit and at least a first and a second screen that are installed in a cockpit of the aircraft, comprising:
- running the timer for the predetermined period of time and, during the predetermined period of time and, during the predetermined period of time, detecting whether the control unit has entered the first mode or whether the critical flight relevant information has been displayed on a screen of the at least first and second screens; and upon expiry of the predetermined period of time and in response to detecting that the control unit has not entered the first mode and that the critical flight relevant information has not been displayed on a screen of the at least first and second screens, generating a status signal indicating that the critical flight relevant information has not been displayed during the predetermined period of time.
It is for this reason that the applicant claimed invention defines over above prior art of record.
6.	Dependent claims 2, 6-15, 17-19, and 21-23 are allowed because they incorporate above allowable limitation(s) from their parent claims 1, 16, and 20.
7.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
8.	Claims 1-2, and 6-23 are allowed.
9.	Cited prior art having generic claimed subject matter are attached.
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CUONG H. NGUYEN whose telephone number is 571-272-6759. (email address is cuong.nguyen@uspto.gov).  The examiner can normally be reached on 9:00 am - 5:30 pm.
      If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aniss Chad can be reached on 571-270-3832.  The Rightfax number for the organization where this application is assigned is 571-273-6956.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197.
/CUONG H NGUYEN/Primary Examiner, Art Unit 3662